JUDGE PRYOR
delivered the opinion of tiie court.
The fourth section of article I, chapter 48, General Statutes, provides, that ‘ ‘ if the court fails to take such covenant, or accepts such person or persons for surety as do not satisfy it of their sufficiency, the judge so in default and his sureties shall be jointly and severally liable to the ward for any damage he may sustain thereby.” It is alleged in the petition in this case that the appellee (the county judge) accepted the covenant, and the sole ground of recovery is, that the sure*241ties at the time they executed the bond were insolvent, andl have so continued since. There is no allegation that the county judge knew they were insolvent at the time they executed the bond, or that he had any reason to believe their estate was insufficient to fully secure the ward ; nor is: there an averment that the evidence heard by the judge was, insufficient to have satisfied one af ordinary judgment that the sureties were insolvent, or that he failed to hear any proof on the subject. The effect of a judgment against the county judge on such a petition would be to make him an insurer of the solvency of all the sureties accepted by him bn such bonds, and prevent any prudent man from holding such a position. If the judge, after hearing the testimony as to the sufficiency of the sureties, is satisfied that they are solvent, and the evidence is such as would satisfy one of ordinary judgment of that fact, he has discharged his duty, and having accepted the bond, this presumption will be indulged until the contrary is made to appear.
Judgment affirmed.